Opinion filed December 31, 2015




                                      In The


        Eleventh Court of Appeals
                                  ____________

                 Nos. 11-15-00303-CR & 11-15-00304-CR
                                  ____________

                  AMBER DAWN RUSSELL, Appellant

                                         V.

                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 118th District Court
                            Howard County, Texas
                     Trial Court Cause Nos. 14568 & 14569


                     MEMORANDUM OPINION
      Appellant, Amber Dawn Russell, entered into a plea agreement with the
State and pleaded guilty to two offenses of delivery of a controlled substance. In
each case, the trial court assessed Appellant’s punishment in accordance with the
terms of her plea agreement at confinement for two years in a state jail facility, to
run concurrently. Appellant filed a pro se notice of appeal. We dismiss the
appeals.
      This court notified Appellant by letters dated November 24, 2015, that we
had received information from the trial court that Appellant waived her right of
appeal in each case and that these are plea-bargain cases in which Appellant has no
right of appeal. See TEX. R. APP. P. 25.2(a)(2), (d). We requested that Appellant
respond and show grounds to continue the appeals. Appellant has not filed a
response.
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled
on before trial, or (B) after getting the trial court’s permission to appeal.” The
documents on file in each of these appeals reflect that Appellant entered into a plea
bargain, that her punishment was assessed in accordance with the plea bargain, that
Appellant waived her right to appeal, and that the trial court denied Appellant’s
request for permission to appeal. The trial court’s certifications were signed by
Appellant, Appellant’s counsel, and the judge of the trial court. The trial court
certified in each case that Appellant has no right of appeal. The documents on file
in this court support the trial court’s certifications and show that Appellant waived
her right of appeal in both cases. See Dears v. State, 154 S.W.3d 610 (Tex. Crim.
App. 2005). Accordingly, we must dismiss these appeals without further action.
TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.
2006).
      Accordingly, these appeals are dismissed.
                                                          PER CURIAM
December 31, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          2